Order entered January 6, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01656-CV

                        IN RE MARY CANDACE EVANS, Relator


                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                          ORDER
Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.

                                                     /s/   JIM MOSELEY
                                                           JUSTICE